per CURIAM:
El demandante trabajaba para la Autoridad de Acueductos y Alcantarillados. Alega que sufrió una caída “en una zanja o cavidad de aproximadamente cuatro (4) pies de profundidad”, (Conclusión de Hecho #5), existente en una parcela perteneciente á la Autoridad “la que se en-cuentra circundada por una verja ciclón [sic] para protec-ción de un tanque de agua de la misma Autoridad de Acue-ductos y Alcantarillados.” (Conclusión de Hecho #2.) “El demandante, visitaba la parcela dos y tres veces por semana.” (Conclusión de Hecho #6.) “El demandante tenía en su posesión una llave de la puerta que da acceso al tanque de agua que hemos identificado antes; la prueba nos ha conven-cido que la llave le fue entregada al demandante por uno de sus jefes y la recibió, entre otros propósitos, para que cuidara y supervisara informalmenté el área de la parcela, evitando así que personas extrañas invadieran el predio; en esa fecha *270la demandada no tenía ningún empleado asignado al cuidado de dicha parcela y era factible encomendarle esa gestión al demandante quien tenía que pasar diariamente por esa área.” (Conclusión de Hecho #4.)
De las determinaciones de hecho que antes se transcriben surge que el demandante era un empleado de la demandada, y que se le había encomendado unas gestiones en relación con el predio de terreno donde está enclavado un tanque de agua.
Con estos hechos no puede imponérsele responsabilidad a la demandada visto lo dispuesto en el Art. 20 de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 21 (1) y la constante jurisprudencia interpretando esta disposición estatutaria. Vda. de Andino v. A.F.F., 93 D.P.R. 170 (1966); Cortijo Walker v. Fuentes Fluviales, 91 D.P.R. 574 (1964.)

Se revocará la sentencia que dictó el Tribunal Superior, Sala de Mayagüez y se dictará otra declarando sin lugar la demanda.


 Dispone así:
“Cuando el patrono asegure sus obreros y empleados de acuerdo con el presente Capítulo, el derecho aquí establecido para obtener compensa-ción será el único remedio en contra del patrono . .. .”